Filed 8/28/13 In re P.G. CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re P.G., a Person Coming Under the
Juvenile Court Law.


KERN COUNTY DEPARTMENT OF                                                              F066947
HUMAN SERVICES,
                                                                        (Super. Ct. No. JD128565-00)
         Plaintiff and Respondent,
                   v.                                                              OPINION

JENNIFER G.,
         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kern County. Louie L. Vega,
Judge.
         Neale Gold, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance by Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Cornell, Acting P.J., Gomes, J., and Franson, J.
       Jennifer G. (mother) appealed from a March 2013 order terminating parental rights
(Welf. & Inst. Code, § 366.26) to her three-year-old son, P. (child).1 After reviewing the
entire record, mother’s court-appointed appellate counsel informed this court she could
find no arguable issues to raise on mother’s behalf. Counsel requested, and this court
granted, leave for mother to personally file a letter setting forth a good cause showing
that an arguable issue of reversible error did exist. (In re Phoenix H. (2009) 47 Cal.4th
835, 844.)
       Mother has submitted a letter in which she contends social workers with
respondent Kern County Department of Human Services (department) did not provide
her with proper services. She asks this court to look into her case. Mother neither
addresses the termination proceedings nor sets forth a good cause showing that any
arguable issue of reversible error at the termination hearing does exist. (In re Phoenix H.,
supra, 47 Cal.4th at p. 844.) As discussed below, we will dismiss this appeal.
                     PROCEDURAL AND FACTUAL HISTORY
       In the spring of 2012, mother’s drug abuse and resulting neglect of her two-year-
old child brought him to the attention of the department and led to the underlying
dependency proceedings. Soon after, the juvenile court exercised its dependency
jurisdiction over the child and removed him from parental custody. The court ordered
family reunification services for mother, including counseling for child neglect, parenting
and substance abuse, random drug testing, and visitation.
       As of October 2012, mother was not participating in substance abuse counseling.
She also was not enrolled or participating in child neglect and parenting counseling.
Further, she repeatedly failed to drug test. At best, she visited consistently and regularly
with her child.



1      All further statutory references are to the Welfare and Institutions Code.


                                              2
         At a November 2012 status review hearing, mother testified she was participating
in services. However, the juvenile court found mother had not made acceptable efforts
and had not availed herself of the services provided. It further found the department
provided mother with reasonable services. Having also found mother made no progress
toward alleviating or mitigating the problems resulting in the child’s out-of-home
placement, and there was no substantial probability that he could be returned to her care
within another six months, the court terminated family reunification services. In
addition, it set a section 366.26 hearing to select and implement a permanent plan for the
child.
         Mother received proper notice from the juvenile court that she must file a notice of
intent, followed by a petition for extraordinary writ, if she wished to preserve her right to
appeal the court’s decision. Although mother filed a notice of intent, she never followed
up by filing a petition for extraordinary writ. Consequently, this court dismissed her writ
proceeding. (J.G. v. Superior Court, F066176 [Dec. 28, 2012, dismissal order.].)
         Despite proper notice, mother did not attend the section 366.26 hearing conducted
in March 2013. At the hearing, the juvenile court found there was clear and convincing
evidence that the child was likely to be adopted. Consequently, the court terminated
parental rights.
                                       DISCUSSION
         An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is up to an appellant to raise claims of reversible
error or other defect and present argument and authority on each point made. If an
appellant does not do so, the appeal should be dismissed. (In re Sade C. (1996) 13
Cal.4th 952, 994.) Here, mother does not raise any claim of error or other defect against
the termination order from which she appeals.
         Instead, she criticizes the department’s social worker for not providing her with
proper services. In other words, she challenges the juvenile court’s November 2012

                                               3
finding that the department provided her reasonable reunification services. On this
appeal, mother is not entitled to raise any issue regarding the November 2012 decision,
unless she first sought extraordinary writ review from this court. (§ 366.26, subd. (l); In
re Merrick V. (2004) 122 Cal.App.4th 235, 247.) Because mother did not file an
extraordinary writ petition to seek review of the juvenile court’s November 2012
decision, she has forfeited the argument she makes now. (Ibid.)
       Of the many private and public concerns which collide in a dependency
proceeding, time is among the most important. The action must be concluded as rapidly
as is consistent with fairness. The state’s interest in expedition and finality is strong and
the child’s interest in securing a stable home supports the state’s particular interest in
finality. (In re Meranda P. (1997) 56 Cal.App.4th 1143, 1152.) Section 366.26,
subdivision (l) promotes these paramount interests by expediting finality in dependency
proceedings. (In re Charmice G. (1998) 66 Cal.App.4th 659, 668.)
       Once the court terminated mother’s reunification services, the court’s focus
properly shifted to the child’s needs for permanency and stability. (In re Marilyn H.
(1993) 5 Cal.4th 295, 309.) If, as in this case, the child was likely to be adopted,
adoption is the norm. Indeed, the court must order adoption and its necessary
consequence, termination of parental rights, unless one of the specified circumstances
provides a compelling reason for finding that termination of parental rights would be
detrimental to the child. (In re Celine R. (2003) 31 Cal.4th 45, 53.) Here, there was no
compelling reason.
       Given the lack of any arguable issue in this appeal, we will dismiss it. (In re Sade
C., supra, 13 Cal.4th at p. 994.)
                                       DISPOSTION
       The appeal is dismissed.




                                              4